DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...recording a video in response to receipt of a record instruction, pausing the recording in response to receipt of a pause instruction, so as to generate a first video file; continuing to display a dynamic image which is being captured by an image sensor in real time, and displaying a last frame image of the first video file subjected to transparency processing on the dynamic image in a superimposition manner; continuing to record the video in response to receipt of a continue-to-record instruction, stopping the recording in response to receipt of a stop instruction, and so as to generate a second video file; wherein start time of the continue-to-record instruction for continued recording is determined by comparing the dynamic image with the last frame image; and splicing the first video file and the second video file into a target video file.” And independent claim 10 recites the uniquely distinct features for: “...recording a video in response to receipt of a record instruction, pausing the recording in response to receipt of a pause instruction, so as to generate a first video file; continuing to display a dynamic image which is being captured by an image sensor in real time, and displaying a last frame image of the first video file subjected to transparency processing on the dynamic image in a superimposition manner; continuing to record the video in response to receipt of a continue-to-record instruction, stopping the recording in response to receipt of a stop instruction, so as to generate a second video file; wherein start time of the continue-to-record instruction for continued recording is determined by comparing the dynamic image with the last frame image; and splicing the first video file and the second video file into a target video file.” The closest prior art in Lim at al. (US 2011/0044602 A1) teaches an image comparison device using a personal video recorder. The image comparison device comprises a display unit configured to output a reference image, at least one camera configured to obtain a comparison image by taking a picture of a present scene of a subject chasing a movement of an object included in the reference image while the reference image is displayed on the screen of the display unit, and a controller configured to display a comparison image along with the reference image on the screen. In another aspect of the present disclosure, the controller may comprise a time entry input point unit configured to store at least one of a recording start time of the comparison image, a recording termination time of the comparison image, and a time information on the each image consisting of the comparison image, by matching the time information to the reference image, while the reference image is displayed on the screen, and a search unit configured to search a position of the reference image and a position of the comparison image stored in the memory, Nakagawa (US 2018/0233174 A1) teaches a display control apparatus that is capable of performing time-line display of a moving image including a section recorded at a different recording speed from the real-time recording speed, at time intervals designated by a user, a method of controlling the same, and a storage medium. Thumbnail images 601 of the respective first frames of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

3/18/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484